In re Carr, Jacqueline; — Plaintiff(s); applying for writ of mandamus directed to the Judiciary Commission.
*1176Granted in part and denied in part. The application is granted insofar as it seeks disclosure of certain information. That portion of the application is transferred to the disciplinary board with instructions for it to disclose any information relator may be entitled to under the provisions of Supreme Court Rule 19, Section 16. The application is denied insofar as it seeks a writ of mandamus against the judges of the Twenty-Second Judicial District Court and others. Relator must first seek relief in the district court. The application is also denied insofar as it seeks a subpoena to depose Joseph Moses. Relator should direct her request for á subpoena to the disciplinary board pursuant to Supreme Court Rule 19, section 14.
ORTIQUE, J., not on panel.